ORDER

PER CURIAM.
A jury convicted Gary M. Wooten of second-degree murder, armed criminal action, and first-degree robbery. He was sentenced to consecutive terms of life imprisonment, twenty-five years imprisonment and twenty years imprisonment respectively. On appeal, Wooten contends the circuit court plainly erred by failing to intervene when the prosecutor, during closing arguments, cautioned the jury not to be intimidated by the defendant. For reasons set forth in the memorandum provided to the parties, we affirm the circuit court’s judgment. Rule 30.25(b).